DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ramp portion forming an arc of a circle and/or having a rectilinear bevel (claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The claims are objected to as failing to comply with 37 CFR 1.75(i) because elements of the claims are not separated by line indentation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 10 recites “at least first and second tabs”. However, line 4 already recited a plurality of tabs. It is unclear if the tabs recited in line 10 are part of the plurality of tabs or new additional tabs. 
Claim 1 recites the limitation "the crossing of the top" in 8.  There is insufficient antecedent basis for this limitation in the claim.
Further regarding claim 1, it is unclear what is meant by the limitation “the guide ridge having a top corresponding to a maximum snap-fitting force linked to the crossing of the top. The specification does not explain what is meant by the limitation. For examination purposes only, this limitation will be interpreted as the guide ridge having a top. 
Claim 1 recites the limitation "the two tabs" in 13.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which tabs of the plurality of tabs are being referred to.
Regarding claim 5, the limitation “zero axial length” renders the claim indefinite. By existing, every element would inherently have some axial length, no matter how small. Therefore,  it is unclear how any element can have zero axial length.
Regarding claim 7, it is unclear how many tabs are required by the claim. Claim 1 requires a plurality of tabs in line 4. Claim 7 then recites “a pair of first tabs” and “a pair of second tabs”. Are these pairs of tabs part of the plurality of tabs, or new additional tabs? Clarification is required. 
The remaining claims are rejected based on their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (WO 2016/013422 A1). For portions of the rejection please refer to the annotated portion of fig. 2 of Sato below:

    PNG
    media_image1.png
    656
    532
    media_image1.png
    Greyscale

In regards to claim 1, as best understood by the examiner, Sato discloses an end-piece (30) to be snap-fit connected by to an outer member, comprising a hollow tubular body (body of “30”) having a longitudinal main axis X and provided with a plurality of longitudinal slots (slots between tabs “33”) extending from an open end of the end-piece and delimiting a plurality of snap-fitting tabs (33), each tab including a free end provided with a snap-fitting leg (35) delimited axially by a radial snap-fitting shoulder (see annotated fig.) and extending axially by a guide ridge towards the free end , the guide ridge having a top (see annotated fig.) “corresponding to a maximum snap-fitting force linked to the crossing of said the top”, wherein the radial shoulders extend in the same radial plane defined relative to the main axis X (shown in fig. 2) and in that, at least first (33) and second (33) tabs defining respectively first  and second  tops (see annotated fig.), the tops are axially shifted relative to each other along the main axis X such that the value of the intensity of the instantaneous cumulative snap-fitting force of the two tabs in the outer member always remains less than the sum of the maximum snap-fitting force values of each of the tabs (fig. 1 shows this capability, it is noted that the outer member is not a required structural limitation of the claim, but rather recited functionally).
In regards to claim 6, as best understood by the examiner, Sato further discloses the snap-fitting leg  is formed remote from the free end edge (shown in fig. 2) and the guide ridge is spaced from the edge by a thinned engagement portion (36a) relative to the snap-fitting leg.
In regards to claim 7, as best understood by the examiner, Sato further discloses a pair of first tabs (33) defining first tops  and a pair of second tabs (33) defining second tops, the tabs of each of the pairs extend facing each other (shown in fig. 1).
In regards to claim 8, as best understood by the examiner, Sato further discloses the snap-fitting tabs each have the same snap-fitting profile which protrudes radially outwardly or inwardly from each tab (shown in fig. 1).
In regards to claim 9, as best understood by the examiner, Sato further discloses a substantially annular body (31), the distribution of the tabs is regular around the circumference of the body (shown in fig. 1).
In regards to claim 10, as best understood by the examiner, Sato discloses a connecting device comprising an end-piece (30) according to claim 1 (see above) and an outer member (1) configured to receive the end-piece by snap-fitting, wherein the outer member comprises an annular flange (1a) with which the end-piece cooperates by internal or external snap-fitting (shown in fig. 5).

Allowable Subject Matter
Claims 2-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not show or suggest an end-piece comprising all limitations of the claims. Sato discloses an end-piece comprising most limitations of the claims as shown above, but does not show or suggest the rectilinear portion of each of the first and second tabs being of different length.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the remaining prior art shows a similar end piece.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/            Primary Examiner, Art Unit 3679     
05/02/2022